Citation Nr: 0937074	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  95-30 499	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo and acrochordons) claimed to be due to exposure to 
ionizing radiation.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as due to nicotine dependence acquired 
in service.

4.  Entitlement to service connection for headaches, claimed 
as due to nicotine dependence acquired in service.

5.  Entitlement to service connection for ethmoid sinusitis, 
claimed as due to nicotine dependence acquired in service.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to November 1956.  These matters were 
originally before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2002, the Board, in pertinent part, denied service 
connection for a skin disorder (diagnosed as seborrheic 
keratosis, benign intradermal nevi, lentigo and acrochordons) 
and deferred discussion of the claims pertaining to nicotine 
dependence pending additional development.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2003, the Court, in 
pertinent part, vacated the March 2002 Board decision and 
remanded for additional development (in pertinent part) the 
issue of service connection for a skin disorder claimed to be 
due to ionizing radiation exposure.  In August 2005, the 
Board issued a decision which, in pertinent part, denied the 
issue of service connection for a skin disorder claimed to be 
due to ionizing radiation exposure and remanded the issues of 
service connection pertaining to nicotine dependence.  In an 
April 2007 memorandum decision, the Court (in pertinent part) 
vacated that part of the Board's decision that denied service 
connection for a skin disorder claimed to be due to ionizing 
radiation exposure and remanded that issue for 
readjudication.  The claims currently on appeal were before 
the Board in October 2007 when they were remanded for 
additional development.

Subsequent to the June 2009 Supplemental Statement of the 
Case (SSOC), the Veteran submitted additional evidence.  VA 
regulations provide that any pertinent evidence submitted by 
an appellant without waiver of RO consideration must be 
referred to the RO for review and preparation of an SSOC.  38 
C.F.R. § 20.1304.  However, upon review of the additional 
evidence, the Board finds that it is duplicative of evidence 
previously assembled, and accordingly is not pertinent to the 
issues on appeal.  Therefore, the provisions of 38 C.F.R. § 
20.1304 do not apply, and the case need not be returned to 
the RO.

The RO was advised in the August 2005 and October 2007 Board 
decisions that the Veteran has raised the issues of 
entitlement to service connection for Bowen's disease and for 
aid and attendance benefits.  The record does not reflect a 
RO response to these claims.  Therefore, these matters are 
once again referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for nicotine 
dependence and associated CAD, headaches and ethmoid 
sinusitis was received by VA in September 1997.

2.  The Veteran does not have nicotine dependence that was 
caused or aggravated by his service.

3.  A threshold legal requirement for establishing service 
connection for CAD as secondary to nicotine dependence is not 
met.  

4.  A threshold legal requirement for establishing service 
connection for headaches as secondary to nicotine dependence 
is not met.  

5.  A threshold legal requirement for establishing service 
connection for ethmoid sinusitis as secondary to nicotine 
dependence is not met.

6.  A skin disorder (diagnosed as seborrheic keratosis, 
benign intradermal nevi, lentigo and acrochordons) was not 
manifested in service.

7.  The Veteran is not shown to have been exposed to ionizing 
radiation in service.

8.  Skin disorders diagnosed as seborrheic keratosis, benign 
intradermal nevi, lentigo and acrochordons are not listed as 
radiogenic diseases under 38 C.F.R. § 3.311(b).

9.  There is no competent evidence linking any a skin 
disorder diagnosed as seborrheic keratosis, benign 
intradermal nevi, lentigo and acrochordons the Veteran may 
have to service or to radiation exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for nicotine dependence is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009); VAOPGCPREC 19-97; 62 
Fed. Reg. 37954 (1997).

2.  The claim of secondary service connection for CAD is 
legally insufficient; service connection for such disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The claim of secondary service connection for headaches 
is legally insufficient; service connection for such 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009). 

4.  The claim of secondary service connection for ethmoid 
sinusitis is legally insufficient; service connection for 
such disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

5.  Service connection is not warranted for a skin disorder 
diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo and acrochordons.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The Veteran was provided content-complying 
notice by letters in March 2003, April 2004 and July 2004.  
The letters explained the evidence necessary to substantiate 
the claims, the evidence VA was responsible for providing, 
and the evidence the veteran was responsible for providing.  
He has had ample opportunity to respond.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
November 2007 letter informed him of disability rating and 
effective date criteria.  Thereafter, the claims were 
readjudicated.  See June 2009 SSOC.  Neither the Veteran nor 
his representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, the RO sought and obtained the 
limited service treatment and personnel records available, as 
well as records of postservice medical treatment the Veteran 
received.  The Veteran provided testimony at an October 1998 
hearing.  He has undergone pertinent VA examinations.  The 
Veteran has not identified any pertinent evidence 
outstanding.

On multiple occasions, the RO attempted to document the 
Veteran's reported radiation exposure, but was informed three 
times that such exposure could not be documented.  
Additionally, records from another serviceman who reportedly 
worked with the Veteran have been obtained and added to the 
record.  The Veteran asserts that a dose estimate has not 
been done in his case.  In the absence of a showing that he 
engaged in a radiation risk activity, or that he has a 
radiogenic disease, a dose estimate would be pointless, and 
is not needed.  See 38 C.F.R. §§ 3.309, 3.311.  

Evidentiary development in these matters is complete to the 
extent possible.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

For claims filed prior to June 9, 1998 (as is the case here), 
service connection may be granted for a disability if injury 
or disease resulted from tobacco use while in active military 
service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In 
VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco-
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service was the 
proximate cause of disability occurring after service.  
Regarding the first question, the determination of whether 
the veteran is dependent upon nicotine is a medical issue.  
If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must then be determined 
whether the post-service usage of tobacco products was the 
proximate cause of the disability upon which occurred after 
service.  A supervening cause of the disability or death 
would sever the causal connection to the onset of nicotine 
dependence in service.
If a nicotine-dependent individual has achieved sustained 
full remission and then resumes use of tobacco products, the 
question arises whether such resumption constitutes a 
supervening cause which breaks the connection between the 
individual's prior tobacco use and disability or death 
resulting from resumed use of tobacco and results in de novo 
reoccurrence of the nicotine dependence.  DSM-IV, at 180, 
indicates that sustained full remission is achieved when none 
of the criteria for nicotine dependence has been met for 
twelve months or longer.  Where a veteran achieves sustained 
full remission of nicotine dependence following service and 
subsequently resumes tobacco use, and it can be determined 
that disability or death resulted from tobacco use, and a de 
novo dependence, which occurred after the resumption, the 
causal connection between nicotine dependence incurred during 
service and the claimed secondary condition should be 
considered to have been severed.  VAOPGCPREC 19-97; 62 Fed. 
Reg. 37954 (1997).

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic disease" may be service 
connected provided certain conditions are met.  38 C.F.R. § 
3.311.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii).  Moreover, 
38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv ).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

A.  Direct Service Connection - Nicotine Dependence

In September 1997, the Veteran submitted a claim of service 
connection for nicotine dependence.  He stated that although 
he tried smoking as a teenager, he did not become addicted to 
smoking until his active duty military service.  He further 
stated, "While I had over the years, since, smoked, except 
for 4-5 periods of quitting, 3 months to a 7 year period, the 
desire never left me."
In July 2002, a VA examiner opined that the Veteran was not 
nicotine dependent; rather, he "used or abused" nicotine.  
In October 2003, the Veteran's private physician opined that 
the Veteran acquired his nicotine dependence in service.  A 
January 2006 VA examiner opined that while the Veteran may 
have a long history of nicotine abuse, the term 
"dependence" is not appropriate in this case.  Subsequent 
medical evidence, specifically VA examination reports dated 
in November 2008 (with January 2009 addendum) and May 2009, 
shows a current diagnosis of nicotine dependence related to 
the Veteran's military service.  None of these opinions note 
the Veteran's admission that he previously quit smoking for 7 
years.  

The preponderance of the evidence establishes that the 
Veteran (by his own admission) stopped smoking for an 
extended period of time, breaking the chain of causation 
between his nicotine dependence acquired in service, and his 
reacquired nicotine dependence later in life.  In September 
1997, the Veteran stated that he smoked continuously since 
his discharge from the military, with the exception of four 
or five remissions, one of which lasted seven years.  This 
period, well in excess of  months, constitutes a sustained 
full remission of the service-related nicotine dependence.  
His current nicotine dependence, diagnosed in the 2008 and 
2009 VA examinations, is a new dependence caused by his 
subsequent resumption of the use of tobacco products 
following this remission.  Consequently, including by the 
Veteran's own accounts, the causal connection between any 
nicotine dependence acquired in service and current nicotine 
dependence and secondary disabilities is severed.  Therefore, 
service connection for nicotine dependence is not warranted.  
See VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997).

B.  Secondary Service Connection - CAD, Headaches and Ethmoid 
Sinusitis

It is not alleged, nor shown or suggested by the record, that 
any CAD, headaches or ethmoid sinusitis is somehow related 
directly to the Veteran's service; rather, the proposed 
theory of entitlement to these benefits sought is strictly 
one of secondary service connection.  Inasmuch as nicotine 
dependence is not service connected, a threshold legal 
requirement for establishing service connection for CAD, 
headaches and ethmoid sinusitis as secondary to such 
disability, as alleged, is not met.  In other words, it is 
not shown that the primary disability (nicotine dependence) 
alleged to have caused or aggravated the CAD, headaches and 
ethmoid sinusitis for which secondary service connection is 
sought is service connected.  Accordingly, the claims of 
service connection for CAD, headaches and ethmoid sinusitis 
as secondary to nicotine dependence must be denied as lacking 
legal merit.  See 38 C.F.R. § 3.310; see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

C.  Service Connection for a Skin Disorder Due to Exposure to 
Ionizing Radiation

The only service treatment record associated with the claims 
files is the report of the Veteran's September 1956 service 
separation examination, which is silent as to a skin 
disorder.  The Veteran's DD Form 214 and his service 
personnel records show that he served as a jet engine 
mechanic.

In April 1984, two sebaceous cysts were excised from the 
Veteran's back.

Private clinical records from Dr. E.T.M. reveal the Veteran 
had sebaceous cysts removed in April 1984 and a ganglion on 
the right index finger removed in September 1987.  

In January 1994, the Veteran submitted a claim of service 
connection for skin carcinoma and completed a Radiation 
Exposure Questionnaire.  He alleged that he had growths on 
his neck and torso, which he characterized as carcinomas.  On 
an attached statement he indicated that he was exposed to 
radiation while dismantling jet engines that had been flown 
through atomic mushroom clouds.  He stated that a fellow 
serviceman who performed the same duties, C.E.W., died of 
leukemia in 1959.  He stated that he had a few growths 
removed while in Amsterdam in the summer of 1957 or 1958, 
that he removed a number of growths himself, that a Dr. M. 
told him in 1977 or 1979 that he had carcinoma, and that Dr. 
E.T.M. removed three more growths between 1982 and 1993.

In a March 1994 statement, the Veteran's spouse related that 
she had observed growths on the Veteran's back, neck, chest 
and underarms.  In a March 1994 statement, the Veteran 
indicated that he did not know where he was treated for skin 
growths while in Amsterdam, and that he did not know if any 
record was ever made of the treatment.

On VA general medical and skin examination in April 1994, the 
Veteran reported that he had unusually heavy exposure to 
radiation while working on engines of planes which had flown 
through atomic clouds.  He indicated that he first noticed 
various skin lesions in 1956, and they had recurred on a 
chronic basis since then.  Physical examination revealed a 4-
centimeter scar in the groin area without evidence of 
recurrence of the hernia.  Findings with regard to all 
systems were essentially normal.  The diagnosis was recurrent 
polypoid skin lesions and chronic nevi secondary to radiation 
exposure.

In an April 1994 memorandum responding to a request for 
information from the USAF Master Radiation Exposure Registry 
for dosimetry data, a Master Sergeant from the USAF, NCOIC 
Radiation Dosimetry Branch, indicated that no external or 
internal radiation (bioassay) exposure data was in the 
registry regarding the Veteran.

In August 1995, VA contacted the Defense Nuclear Agency (DNA) 
in an attempt to obtain dosimetry data concerning the 
Veteran's possible exposure to radiation.

On VA skin examination in October 1995, the Veteran reported 
that he had heavy radiation exposure on active duty.  He 
noticed changes in his skin since 1956. Physical examination 
revealed scars in the right and left inguinal areas that were 
slightly tender to pressure, but did not cause any 
spontaneous discomfort.  A number of scaly papules, macules, 
and tags were noted.  The diagnoses were bilateral scars in 
the groin that were not tender unless palpated or when the 
Veteran was in motion; seborrheic keratoses of the right 
anterior thigh, back, forehead, and V of the chest; benign 
intradermal nevi times three in the right scapula; lentigo of 
the left anterior shoulder, left anterior tibial surface, 
left medial foot and left jaw; seborrheic keratosis versus 
abnormally pigmented nevus of the right anterior shoulder; 
acrochordons in axillae bilaterally; and nevus versus basal 
cell carcinoma on the glabella.  The examiner, a 
dermatologist, opined that the scars, seborrheic keratoses, 
lentigo, acrochordons, and benign intradermal nevi were not 
caused by radiation exposure.

In a letter dated in October 1995, the Defense Nuclear Agency 
(DNA) noted the Veteran's claim that he worked on jet engines 
that had flown through atomic clouds.  DNA observed that only 
one atmospheric nuclear test series, Operation Teapot, was 
conducted during the Veteran's period of active duty.  The 
DNA could find no evidence that the Veteran participated in 
activities associated with Operation Teapot.  The DNA 
reported that all test aircraft that flew through atomic 
clouds were surveyed by monitors as soon as possible after 
landing.  Aircraft which had radiation intensities greater 
than 0.0007 Rems per hour were segregated and the radiation 
was routinely allowed to decay at least 24 hours before 
decontamination took place.  DNA noted that radiation safety 
procedures in effect during Operation Teapot made it unlikely 
that the Veteran would have come into contact with 
contaminated aircraft engines.  DNA summarized by reporting 
that Air Force records did not document the Veteran's 
participation in Operation Teapot and that after a careful 
search of available dosimetry data, no record of radiation 
exposure could be found for him.

The Veteran completed a second Radiation Exposure 
Questionnaire in February 1996.  He alleged he was exposed to 
radiation working on T33 jet engines which had been flown 
through atomic mushroom clouds.  He listed additional 
problems related to radiation exposure including: chronic 
radiation sickness; chronic digestive problems; problems with 
organs including the liver and gall bladder; nausea; 
diarrhea; loss of teeth; headaches; tinnitus; cataracts; 
chronic fatigue syndrome; and skin growths.

In October 1996 a Health Physicist involved in the Dosimetry 
Research Project with the United States Department of Energy 
reported that there were no records of radiation exposure 
history for the Veteran for the years 1949 to 1996.

A March 1997 private medical record, received at VA in June 
2003, shows assessments of skin tags, seborrheic keratoses 
and angiomas.  The examiner stated: "discussed with the pt 
that none of these are linked to chronic radiation exposure.  
I see no changes that would be linked to radiation exposure."

At an October 1998 RO hearing, the Veteran testified that he 
was exposed to radiation in service dismantling jet engines 
which had been flown through atomic mushroom clouds.  He 
recalled that an officer would check the engines with a 
Geiger counter.  He was not issued protective clothing or a 
radiation badge. 

Private records dated in October 2003 and April 2004 show 
treatment for seborrheic keratoses.

A September 2008 VA examination report notes current findings 
of venous stasis dermatitis of the left lower extremity and 
resolved Bowen's disease (superficial squamous cell skin 
cancer).  After reviewing the evidence of record, to include 
the 1994 and 1995 VA examination reports, the VA examiner (a 
dermatologist) opined that he sided in favor of the 1995 VA 
examiner, a skin specialist, who stated that the Veteran's 
skin disorders were not due to radiation, over the 1994 VA 
examiner, who is not a skin specialist.  The examiner, noting 
that there was no evidence of radiation exposure whatsoever, 
opined that the Veteran's skin disorder is not likely caused 
by his military service, to include as due to radiation 
exposure therein.  He further stated that seborrheic 
keratoses, nevi, lentigos and acrochordons "all are benign 
lesions commonly found in the adult population."  

The Veteran has submitted various treatises discussing 
nuclear testing and radiation injuries.  None of the 
treatises is specific as to the Veteran or his medical 
history.

The Veteran's claims file contains copies of records from the 
VA claims file for C.E.W., a fellow serviceman who reportedly 
worked with the Veteran on radioactive aircraft engines.  A 
death certificate indicated C.E.W. died in August 1959 as a 
result of chronic myelogenous leukemia.  His DD Form 214 
showed that C.E.W. had served through December 1955.  VA 
medical records indicate that leukemia was diagnosed in June 
1956, within one year after service.  Among the records 
related to C.E.W. is a July 1957 letter from the Department 
of the Air Force to VA.  The letter referenced a report from 
the Field Commander as indicating that during the period from 
December 17, 1954 to December 13, 1955, C.E.W. "may have 
worked on several radio active engines brought to the shop 
for tear down."  However, the report further states that it 
is believed subject engines had cooled down to safe 
conditions prior to delivery to the shop."

Addressing first presumptive service connection under 38 
C.F.R. § 3.309(d), it is noteworthy that certifying agencies 
have been unable to certify that the appellant is a radiation 
exposed veteran.  Multiple requests for certification have 
produced responses that there is no evidence to indicate that 
the Veteran had any exposure to radiation in service.  These 
include the April 1994 memorandum from USAF Master Radiation 
Exposure Registry for dosimetry data, the October 1995 letter 
from the DNA, and the October 1996 document from a Physicist 
involved in the Dosimetry Research Project with the US 
Department of Energy.  Furthermore, 38 C.F.R. § 3.309(d) 
limits presumptive service connection to the diseases listed 
in paragraph (d)(2).  Skin disorders of seborrheic keratosis, 
benign intradermal nevi, lentigo and acrochordons are not 
diseases listed in paragraph (d)(2).  Consequently, these 
conditions do not warrant presumptive service connection 
under 38 C.F.R. § 3.309.  (The Board notes that although the 
Veteran also has been diagnosed with Bowen's disease, the 
issue of service connection for Bowen's disease is not 
currently before the Board and has been referred to the RO 
for adjudication.)

With respect to the alternative method for establishing 
service connection (based on radiation exposure during active 
service and post-service development of a radiogenic 
disease), skin disorders of seborrheic keratosis, benign 
intradermal nevi, lentigo and acrochordons are not radiogenic 
diseases under 38 C.F.R. § 3.311(b)(2).  (Again, the Board 
notes that although the Veteran also has been diagnosed with 
Bowen's disease, the issue of service connection for Bowen's 
disease is not currently before the Board and has been 
referred to the RO for adjudication.)  The list of 
"radiogenic diseases" in 38 C.F.R. § 3.311(b)(2) does not 
include any disability at issue in this appeal.  
Consequently, service connection under 38 C.F.R. § 3.311, 
likewise, is not warranted.

The Veteran may also establish service connection for the 
claimed skin disorder on a direct basis with medical evidence 
that the condition is etiologically related to radiation 
exposure in service, or to some other aspect of service.  See 
Combee, supra; 38 C.F.R. § 3.303(d).  A skin disorder was not 
manifested in service.  It is not claimed otherwise.  
Consequently, direct service connection for this disorder, 
i.e., on the basis it became manifest in service and 
persisted is not warranted.  

With respect to the etiology of any current skin disorder, 
the 1994 VA examiner opined that the Veteran's disability was 
caused by radiation exposure in service.  The Board notes, 
however, that the record contains no documentation of any 
radiation exposure in service.  The only report of such 
exposure comes from the Veteran.  Because this medical 
opinion is based on an inaccurate history provided by the 
Veteran, it is of no probative value.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).)

Conversely, the 1995 and 2008 VA medical opinions are clearly 
against the Veteran's claim.  These VA physicians opined that 
it was not likely that the Veteran's current skin disorder 
was incurred during his military service.  The Board finds 
these opinions to be persuasive because they are based on a 
review of the Veteran's pertinent history.  Notably, the VA 
physicians specified reasons for this conclusion, including 
that there was no documentation of any exposure to radiation 
during the Veteran's military service.  

The Board has also considered the Veteran's statements that 
his skin disorder is related to radiation exposure in 
service.  As a layperson, however, he lacks the medical 
training and expertise to offer a competent opinion in the 
matter of medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).

Section 3.311(a) provides that a dose assessment will be made 
where a veteran develops a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service.  Such a dose estimate was not obtained in this case.  
As noted above, the Veteran does not have any radiogenic 
diseases listed under 38 C.F.R. § 3.311(b)(2).  Prior to 
meeting the initial threshold requirement of a showing of 
radiogenic disease VA is not under a duty to refer the claim 
to the Under Secretary for Benefits.  Wandel v. West, 11 Vet. 
App. 200, 205 (1998).
Regulation provides for development of claims based upon 
disease other than those listed in the regulation provided 
that the claimant has cited or submitted scientific or 
medical evidence that the claimed disorder is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Here, there is no 
competent evidence that skin disorders diagnosed as 
seborrheic keratosis, benign intradermal nevi, lentigo and 
acrochordons were caused by exposure to ionizing radiation on 
active duty.

The Veteran submitted numerous articles generally discussing 
nuclear testing and radiation injuries.  None of the 
treatises is specific as to the Veteran or his medical 
history.

The Veteran also argues that he is a radiation exposed 
veteran based on the fact that a fellow serviceman, C.E.W., 
was found by VA to be one, and the Veteran served side by 
side with the man.  It appears C.E.W. established service 
connection for leukemia based on presumptions for chronic 
disabilities becoming manifested in the first post-service 
year, and not based on radiation exposure presumptions.  
Furthermore, the Veteran would still have to show a radiation 
related disease, which he has not.  So these contentions are 
irrelevant.

The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

Service connection for nicotine dependence is denied.

Service connection for CAD, claimed as due to nicotine 
dependence acquired in service, is denied.

Service connection for headaches, claimed as due to nicotine 
dependence acquired in service is denied.

Service connection for ethmoid sinusitis is denied.

Service connection for a skin disorder (diagnosed as 
seborrheic keratosis, benign intradermal nevi, lentigo and 
acrochordons) claimed to be due to exposure to ionizing 
radiation is denied.


____________________________________________
George S. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


